DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment received on 07/12/2022 has been acknowledged. Claim(s) 1, 9, 10, and 12, has/have been amended and claim(s) 11 and 13-31 has/have been cancelled, and claims 32-40 have been added. Claims 1-10, 12, and 32-40 are now pending and have been considered below.

	Election/Restrictions
Applicant’s election of Species 1 (figures 1-8, 10A-10C, and 11) in the reply filed on 07/12/2022 is acknowledged.
Claims 11 and 14-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Species 2-7. Election was made without traverse in the reply filed on 07/12/2022.
In addition, claims 10, 33 / 34, and 7 / 36 are drawn to non-elected Species 2, 3, and 4, respectively. Therefore, these claims are hereby withdrawn.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 13 and 40, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 13, the preamble recites “claim 11”, however, claim 11 was previously cancelled. Therefore, it is understood that claim 13 is cancelled as well.  
As per claim 40, at lines 1-2, the recitation “the first hole is larger in diameter than the first hole” renders the claim indefinite because it is unclear as to how it can be bigger than itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 6, 8, 12, 35, and 37-40, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vey (U.S. Patent No. 3,791,751).
As per claim 1, Vey teaches a coupler (splice; title), comprising: a) a cylindrical body (10; figure 2) having a first end (left end; figure 2) and a second end (right end; figure 2); b) the cylindrical body including a first hole (hole at left end) extending from the first end (figure 2) and a second hole (hole at right end) extending from the second end (figure 2), the first hole including a side wall (annotated figure 2 below), the first hole for receiving an end portion of a first rod and the second hole for receiving an end portion of a second rod (figure 2); and c) the cylindrical body including a longitudinal first cutout (annotated figure 2) extending into the side wall (annotated figure 2) to expose the end portion of the first rod to be welded to the cylindrical body (it is understood that the first cutout is capable of exposing the end portion of the first rod to be welded to the cylindrical body).  
As per claim 2, Vey teaches a) the first cutout includes a first side wall surface (annotated figure 2) and a second side wall surface (annotated figure 2); and b) the first side wall includes a guide (24) for a thickness of a welding bead to be deposited on the cylindrical body (it is understood that the guide is capable of functioning for a thickness of a welding bead to be deposited on the cylindrical body).  
As per claim 3, Vey teaches the guide includes a shoulder (22) on the first side wall surface (annotated figure 2).  
As per claim 6, Vey teaches a) the first cutout includes a first side wall surface (annotated figure 2) and a second side wall surface (annotated figure 2); and b) the first side wall surface is perpendicular to the second wall surface (annotated figure 2).  
As per claim 8, Vey teaches the first cutout is V-shaped in cross-section (figure 3).  
As per claim 12, Vey teaches the cylindrical body includes a second longitudinal cutout (26 right) extending into the side wall (figure 3) to create a second opening into the first hole (although not shown in figure 2, it is understood that there is a second cutout similar to the first shown in figure 2, on the opposing side) to expose the end portion of the first rod to be welded to the cylindrical body (it is understood that the second cutout is capable of exposing the end portion of the first rod to be welded to the cylindrical body).  
As per claim 35, Vey teaches the first hole is coaxial with the second hole (figure 2).  
As per claim 37, Vey teaches a) the first hole and the second hole are coaxial (figure 2); and b) the first cutout is configured for exposing the end portion of the second rod to be welded to the cylindrical body (figure 2).  
As per claim 38, Vey teaches a) the second hole is coaxial with the first hole (figure 2), the second hole including a second side wall (although not shown in figure 2, it is understood that there is a second cutout similar to the first shown in figure 2, on the opposing side, which would therefore have a second side wall); and b) the cylindrical body includes a longitudinal second cutout extending into the second side wall (figure 3) for exposing the end portion of the second rod to be welded to the cylindrical body (it is understood that the second cutout is capable of exposing the end portion of the second rod to be welded to the cylindrical body).  
As per claim 39, Vey teaches the first hole is longer than a length of the first cutout (figure 2).  
As per claim 40, Vey teaches the first hole is larger in diameter than the rod (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vey (U.S. Patent No. 3,791,751).
As per claim 4, the figure 2 embodiment of Vey discloses a recess in the first side wall surface (annotated figure 2) but fails to disclose a plurality of recesses. However, the figure 5 embodiment discloses a plurality of recesses (at 32, 34; figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the figure 2 embodiment of Vey to include a plurality of recesses as disclosed by the figure 5 embodiment, in order to form stronger weldments therebetween.
As per claim 5, Vey as modified discloses the recesses are disposed radially in the first side wall surface (figure 5).  

Claim(s) 9 and 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vey (U.S. Patent No. 3,791,751) in view of Registad (U.S. Patent No. D813,023).
As per claim 9, Vey teaches the second hole communicates with the first hole (annotated figure 2).
Vey fails to disclose a sight hole is disposed at a junction of the first hole and the second hole.  
Registad discloses a splicing device (abstract) including a sight hole (hole in surface; not labeled) is disposed at a junction of the first hole and the second hole (figure 1).  
Therefore, from the teaching of Registad, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the splice of Vey to include a sight hole is disposed at a junction of the first hole and the second hole, as taught by Registad, in order to view the position of the rod(s) from a different viewing angle to facilitate repair.
As per claim 32, Vey fails to disclose the second hole is threaded.  
Registad discloses a splicing device (abstract) wherein the second hole is threaded (is illustrated, the hole interior is threaded; figure 1).  
Therefore, from the teaching of Registad, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the splice of Vey wherein the second hole is threaded, as taught by Registad, in order to further secure threaded type rods for additional securement.

    PNG
    media_image1.png
    465
    690
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to rod couplers in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                      	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635